Citation Nr: 0405207	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  03-10 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to special monthly compensation on account of 
need for aid and attendance of another and/or by reason of 
being housebound.

2.  Entitlement to special monthly compensation for loss of 
use of a creative organ (impotence).


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The veteran served on active duty from February 1969 to July 
1971.  This case comes before the Board of Veterans'Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Denver, Colorado, (RO)

For reasons which will become apparent, the issue of 
entitlement to special monthly compensation for impotence 
will be the subject of the remand portion of this decision.


FINDING OF FACT

It is shown that, due to service-connected multiple 
sclerosis, the veteran is legally blind and is bedridden or 
incapable of performing the activities of daily living, 
attending to the wants of nature, or protecting himself 
physically and mentally from the everyday hazards of life.


CONCLUSION OF LAW

The criteria for special monthly compensation based on the 
need for regular aid and attendance are met.  38 U.S.C.A. 
§§ 1114(l); 5107 (West 2002); 38 C.F.R. §§ 3.350, 3.352 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes to the VA's duty to notify and to assist 
claimants for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002).  The VCAA provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

The Board has considered this legislation with regard to the 
veteran's claim for special monthly compensation on account 
of need for aid and attendance of another and/or by reason of 
being housebound and finds that, given the favorable action 
taken herein, no further assistance in developing the facts 
pertinent to this issue is required at this time.

Analysis

In the present appeal, the veteran is seeking entitlement to 
special monthly compensation on account of need for aid and 
attendance of another and/or by reason of being housebound.  
He essentially contends that his service-connected disability 
has rendered him so disabled that he is in need of the 
regular aid and attendance of another person  After a review 
of the record, the Board finds that the evidence supports his 
contention.

If a veteran, by reason of service-connected disabilities, is 
blind in both eyes with visual acuity of 5/200 or less, or so 
helpless as to be in need of regular aid and attendance, or 
meets other specified criteria, is entitled to a higher rate 
of compensation (special monthly compensation, or SMC).  
38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

The medical evidence of record, most recently an April 2002 
report of VA examination, notes that the veteran is legally 
blind, bilaterally.  It is noted that the veteran can see 
shapes and shadows in the right eye, he is completely unable 
to read, and can see moving images if he sits right next to 
his 32 inch television screen.  The diagnoses included 
multiple sclerosis with severe visual disturbance and 
nystagmus.  Similarly, the veteran's VA outpatient treatment 
records note that he is legally blind secondary to optic 
atrophy secondary to multiple sclerosis.  These records also 
reflect that he applied for Blind Rehabilitation training.  

Significantly, the medical evidence available for review does 
not include a measurement of the veteran's visual acuity.  
Thus, although the veteran has been described as legally 
blind, inasmuch as he is able to see shapes and shadows, the 
Board is unable to determine if he is blind in both eyes with 
visual acuity of 5/200 or less.

In addition to entitlement to special monthly compensation 
based on blindness in both eyes, pertinent regulations also 
provide that the following will be accorded consideration in 
determining the need for regular aid and attendance: 
inability of claimant to dress or undress himself, or to keep 
himself ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliance 
which by reason of the particular disability cannot be done 
without aid (this will not include the adjustment of 
appliances which normal persons would be able to adjust 
without aid, such as supports, belts, lacing at the back, 
etc.); inability of claimant to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, requiring care or assistance 
on a regular basis to protect the claimant from hazards or 
dangers incident to his daily environment.  It is not 
required that all of the disabling conditions enumerated in 
this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance, 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him to be in bed; they 
must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352 (a).

The record reflects that the veteran has a serious vision 
problem in both eyes due to his service-connected multiple 
sclerosis, rated as 100 percent disabling.  He also has 
bilateral upper and lower extremity impairment due to 
multiple sclerosis.  The right upper extremity is rated as 70 
percent disabling, right lower extremity is 40 percent 
disabling, and left upper and lower extremities are each 
rated as 20 percent disabling.  In addition, the veteran's 
service-connected multiple sclerosis is productive of bladder 
impairment, which is rated as 40 percent disabling, and bowel 
impairment, which is rated as zero percent disabling.  The 
veteran is also service connected for a cognitive disorder, 
rated as 30 percent disabling; right facial muscle impairment 
with choking episodes and history of mild dysphagia, rated as 
10 percent disabling; and impotence, rated as zero percent 
disabling.  

The April 2002 report of VA examination as well as the 
veteran's outpatient treatment records and written statements 
reflect that, as a result of his service-connected multiple 
sclerosis, he has motor problems in his arms and hands, 
experiences difficulty feeding himself and swallowing, 
occasionally falls, soils himself as a result of difficulty 
getting to the bathroom, and is unable to clean his house.  
In addition, it is noted that the veteran's niece regularly 
cooks and cleans for him and assists him with shopping, which 
he is unable to accomplish independently.

Upon consideration of the foregoing, the Board finds that the 
evidence demonstrates that the veteran's service-connected 
disabilities render him unable to care for his daily needs or 
protect himself from the hazards of his daily environment, 
without the regular aid and attendance of another person.  
Thus the criteria for special monthly compensation based on a 
need for regular aid and attendance are met.  The benefit-of-
the-doubt rule has been considered in granting this benefit.  
38 U.S.C.A. § 5107(b).  There is no need for the Board to 
address eligibility for the lesser housebound benefit.


ORDER

Special monthly compensation on account of the need for the 
regular aid and attendance of another person is granted, 
subject to the law and regulations governing the award of 
monetary benefits.




REMAND

The veteran claims special monthly compensation for loss of 
use of a creative organ (impotence).

Under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a), special 
monthly compensation may be paid for loss of use of a 
creative organ.  The law provides that if a veteran, as the 
result of a service-connected disability, has suffered the 
anatomical loss or loss of use of one or more testicles, 
special monthly compensation is payable in addition to the 
basic rate of compensation otherwise payable on the basis of 
degree of disability.  38 U.S.C.A. § 1114(k); 38 C.F.R. 
§ 3.350(a)(1).  Loss of a creative organ will be shown by 
acquired absence of one or both testicles (other than 
undescended testicles) or other creative organ.  Loss of use 
of one testicle will be established when examination by a 
board finds that:  (a) the diameters of the affected testicle 
are reduced to one-third of the corresponding diameters of 
the paired normal testicle, or (b) the diameters of the 
affected testicle are reduced to one-half or less of the 
corresponding normal testicle and there is alteration of 
consistency so that the affected testicle is considerably 
harder or softer than the corresponding normal testicle; or 
(c) if neither of the conditions (a) or (b) is met, when a 
biopsy, recommended by a board including a genitourologist 
and accepted by the veteran, establishes the absence of 
spermatozoa.  38 C.F.R. § 3.350(a)(1)(i).  

Review of the record reflects that service connection for 
impotence has been established and rated as noncompensably 
disabling.  In addition, the veteran has been denied 
entitlement to special monthly compensation based on loss of 
use of a creative organ (impotence).  This determination was 
based on the veteran's April 2002 report of VA examination 
which revealed that he was able to achieve partial erections 
and to ejaculate, although it may take a long time to do so.  

Additionally, the April 2002 VA examination report notes that 
the veteran complained of not having very good sensation in 
the genital area and not having much interest in sex any 
longer.  In this regard, it is noted that the General 
Counsel's opinion in VAOPGCPREC 5-89 (Mar. 23, 1989), notes 
that a determination regarding loss of use of a creative 
organ under 38 U.S.C.A. § 1114(k) must consider the 
psychological impact of this problem.  Inasmuch as the 
veteran has not been afforded a genitourinary examination and 
upon consideration of the foregoing, the Board finds that a 
current and comprehensive examination of the veteran's 
service connected impotence is necessary prior to further 
adjudication of this claim.

The Court has held that where the evidence does not 
adequately evaluate the current state of the condition, the 
VA must provide a new examination.  Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992).  In addition, the VCAA directs that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(1) (West Supp. 2002); 38 C.F.R. § 3.159(c)(4) 
(2003); see also Green v. Derwinski, 1 Vet. App. 121 (1991) 
(holding that the fulfillment of the duty to assist includes 
conducting a thorough and contemporaneous medical examination 
so that the evaluation of the claimed disability will be a 
fully informed one).  Accordingly, the Board finds that the 
veteran should be afforded an opportunity to undergo a 
genitourinary examination for an opinion as to the extent and 
severity of his impotency.  

Although the Board regrets the delay, the Court has made it 
clear that failure to adequately show compliance with VCAA 
notice requirements and Board failure to enforce compliance 
with such notice requirements is remandable error.  Huston v. 
Principi, 17 Vet. App. 195, 202 (2003).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should furnish the appellant 
with an appropriate letter to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the appellant has been 
advised of (a) the information and 
evidence not of record that is necessary 
to substantiate his claim, (b) the 
information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the appellant is 
expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 
(2002).  

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
complaints referable to his service 
connected impotence since June 2000.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  

3.  After completion of the above, the 
veteran should be scheduled for VA 
examinations by the appropriate 
specialists to ascertain the current 
severity of his service-connected 
impotence.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  All necessary 
diagnostic tests should be completed and 
all pertinent symptomatology and findings 
should be reported in detail.  

The examiner is requested to provide an 
opinion as to the effects of the 
veteran's service-connected multiple 
sclerosis on the use of his creative 
organ.  In this regard, the examiner 
should note the existence, size, and 
consistency of the veteran's testicles 
and whether the appellant can obtain an 
erection.  

The examiner is also requested to provide 
an opinion as to whether the veteran's 
loss of use of a creative organ, if such 
is found, has resulted in psychological 
symptomatology and/or a psychiatric 
disorder.  

A complete rationale for all opinions 
expressed should be provided.  If the 
examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

4.  The RO should then review the claim 
in light of all additional evidence 
received since the April 2003 statement 
of the case and undertake any additional 
development deemed appropriate.  
Thereafter, the RO should readjudicate 
the issue on appeal.  If any remaining 
benefit sought is not granted to the 
veteran's satisfaction, the RO should 
issue an appropriate supplemental 
statement of the case.  The requisite 
period of time for a response should be 
afforded.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.




_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



